U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Mark One x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-141060 Technologies Scan Corporation (Name of small business issuer in its charter) Nevada 99-0363559 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 77, 52nd Avenue St. Hippolyte, Quebec Canada J8A 3L3 (Address of principal executive offices) (438) 500-1309 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on which registered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 (Title of Class) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes o No x Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Outstanding as of February 14, 2014 Common Stock, $0.001 TECHNOLOGIES SCAN CORP Form 10-Q Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Balance sheets 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 24 PART II. OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unredgistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Saftey Disclosures 26 Item 5. Other Information 26 Item 6. Exhibits 28 2 PART I ITEM 1. FINANCIAL STATEMENTS TECHNOLOGIES SCAN CORP. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS DECEMBER 31, MARCH 31, ASSETS: CURRENT ASSETS Cash $ $ Other receivable Prepaid Expenses - Total current assets OTHER ASSETS Deposits - Total other assets - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT): CURRENT LIABILITIES: Note Payable $ Accounts payable and accrued expenses Derivative liability Advances payable to related parties Total current liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Common stock, $0.001 par value, 400,000,000 shares authorized, 122,650,000 shares and 187,650,000 shares issued @.001 Additional paid in capital Deficit accumulated during the development stage ) ) Accumulated other comprehensive income ) ) Total stockholders' equity (deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. 3 TECHNOLOGIES SCAN CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE MONTHS AND NINE MONTHS ENDED DECEMBER 31, 2013 AND FOR THE CUMULATIVE PERIOD MARCH 31, 2009 (INCEPTION) THROUGH DECEMBER 31, 2013 FOR THE THREE MONTHS ENDED FOR THE NINE MONTHS ENDED MARCH 31, 2009 (INCEPTION) DEC 31, DEC 31, DEC 31, DEC 31, THROUGH DEC 31, 2013 REVENUE $
